Citation Nr: 0515967	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for incomplete 
paralysis of the right long thoracic nerve with wing scapula, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and wife




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 20 percent evaluation for 
incomplete paralysis of the right long thoracic nerve with 
wing scapula and denied a total rating for compensation based 
upon individual unemployability.

The veteran submitted additional claims for service 
connection in 2003 and 2004.  In an October 2004 rating 
decision, the RO denied service connection for thoracic 
outlet syndrome, degenerative joint disease and degenerative 
disc disease of the cervical spine, thoracic spine, and 
lumbar spine, and hearing loss.  There is no notice of 
disagreement of record regarding the denial of these claims.  
Therefore, these issues are neither part of the current 
appellate review, see 38 C.F.R. § 20.200 (2004) (appeal 
before Board consists of timely filed notice of disagreement 
in writing, and after the issuance of a statement of the 
case, a substantive appeal), nor do they need to be remanded 
for issuance of a statement of the case, see Manlincon v. 
West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  Incomplete paralysis of the right long thoracic nerve 
with wing scapula is manifested by no more than severe 
incomplete paralysis.  

2.  The veteran is currently service connected for incomplete 
paralysis of the right long thoracic nerve with wing scapula, 
evaluated as 20 percent disabling, and tinnitus, evaluated as 
10 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for incomplete paralysis of the right long thoracic nerve 
with wing scapula have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8519 (2004). 

2.  The criteria for a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide and (4) will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. ---, No. 02-1077, 2005 WL 
957317 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the March 1998 and October 2002 rating decisions, 
the October 1998 statement of the case, and the March 1999, 
July 1999, October 2002, January 2004, and October 2004 
supplemental statements of the case, the veteran was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking for 
each claim.  The veteran was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the October 2002 
supplemental statement of the case, which addressed VA's duty 
to notify claimants of necessary information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's October 2003 letter, it essentially informed the 
veteran that he needed to submit any evidence pertaining to 
his claims.  Specifically, the RO stated that it needed 
additional evidence from the veteran and requested the 
veteran to notify VA of any records he believed were relevant 
to substantiate his claims.  The Board finds that such 
statements met the requirements of the fourth element, as the 
veteran was essentially placed on notice that he should 
submit any evidence in his possession that pertained to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of the claims for service connection.  In 
fact, in an April 2005 letter, the veteran stated he did not 
wish for his appeal to be delayed any longer and requested 
that his case be sent to the Board.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both VA medical 
records and private medical records.  The veteran submitted 
private medical records.  Additionally, the veteran has been 
provided with examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran asserts that he warrants a higher evaluation for 
the service-connected incomplete paralysis of the right long 
thoracic nerve with wing scapula and that his service-
connected disabilities have caused him to be unemployable (he 
asserts that the service-connected incomplete paralysis of 
the right long thoracic nerve with wing scapula is the 
disability that has caused him to be unemployable).  At a 
March 1999 RO hearing, the veteran testified that he had 
ongoing numbness and tingling in the right shoulder, which he 
described as constant.  He stated he was a hairdresser and 
that he and his wife owned the hair salon where they worked.  
The veteran stated he had to cut down on his hours at work 
because of the numbness in his right upper extremity.  He 
testified that his job was directly impacted by his service-
connected disability, since his job required him to raise his 
right arm as he cut and styled hair.  He described having 
regular flare-ups, which could last an hour or a half day.  
He stated when he would get flare-ups, he would have pain, 
weakness, fatigue, and functional loss.  The veteran noted 
that he would do exercises, which assisted in his mobility, 
but that his stamina was not good.  

The veteran testified he used to make $400 a day as a 
hairdresser, but that now he would make that much in a week.  
He stated he would drop the "tools of the trade," such as a 
curling iron, while he worked, which was dangerous to his 
customers.  He also stated that these objects would fall to 
the floor and he would sometimes have to get replacements, 
which was costly.  The veteran stated he had dropped a 
curling iron, which hit one of his customers in the nose.  
The veteran stated he had lost customers because of his 
problems with his right arm.  He stated the last time he 
worked full time was in 1991 or 1992.  He described how over 
the years, his stamina decreased and how his profits for the 
salon decreased as well.  

The veteran's wife testified the veteran was unable to do the 
work in the salon that she did.  She noted that the veteran 
used to do more work than her, but that with the worsening of 
his right arm, he was now doing less work than her.  She 
stated she could see that the veteran was struggling with 
pain at work based upon his facial expressions.  She also 
stated that as a result of the veteran's pain, his 
workmanship had declined.  

A.  Incomplete paralysis of the right long thoracic nerve 
with wing scapula

Service connection for incomplete paralysis of the right long 
thoracic nerve with wing scapula was granted by means of an 
August 1958 rating decision and assigned a 10 percent 
evaluation.  In an August 1996 rating decision, the RO 
granted a 20 percent evaluation.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is right-hand dominant, and therefore only the 
evaluations for the dominant hand will be reported.  The 
service-connected disability is rated under Diagnostic Code 
8519, which addresses the long thoracic nerve.  Incomplete 
paralysis of the long thoracic nerve of the upper extremity 
is rated 0 percent when mild, 10 percent when moderate, and 
20 percent when severe.  38 C.F.R. § 4.124a; Diagnostic Code 
8519.  A 30 percent rating is warranted for complete 
paralysis of this nerve of the major upper extremity, with 
inability to raise the arm above shoulder level and winged 
scapula deformity.  Id.  This neurologic rating is not to be 
combined with lost motion above shoulder level.  Id. at Note.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 20 percent for incomplete 
paralysis of the right long thoracic nerve with wing scapula.  
The reasons follow.

The evidence of record does not show that the veteran has 
complete paralysis of the long thoracic nerve, as he is able 
to raise his right arm above the shoulder level.  No medical 
professional has stated that the veteran is unable to raise 
his arm above the shoulder level, nor has the veteran made 
such an argument.  In September 1997, the veteran was 
referred for occupational therapy because he stated he was a 
hair stylist and was dropping things at work, such as a 
curling iron, which he stated could injure a client.  An 
August 1998 VA examination report shows that the veteran 
stated he would exercise his right arm to keep it toned.  He 
admitted to having "full motion" of the right arm, but that 
at times he felt his right arm was not as strong as his left.  
He stated his right arm would become fatigued easily.  The 
veteran reported he was a hairdresser and would lose his grip 
when using objects such as a curling iron, hair dryer, and 
other hair-related products.  He stated he had trouble 
keeping his shoulder abducted.  At that time, forward flexion 
was to 180 degrees, as was abduction.  External and internal 
rotation were to 90 degrees.  

In a separate August 1998 VA examination report, the examiner 
stated that sensation was grossly intact and that reflexes 
appeared normal.  He noted that an electromyography done in 
December 1997 was normal.  He diagnosed history of right long 
thoracic nerve palsy with "minimal functional impairment."  
In October 1998, a certified natural health professional 
stated that the veteran had atrophy of the right deltoid 
muscle and would have pain in horizontal abduction, but had 
full range of motion.  In June 1999, the veteran's strength 
in the right upper extremity was reported as 3+/5.  Grip test 
of the right was 36 pounds with 65 to 90 pounds being normal.  
The assessment was that the veteran's performance exhibited a 
decrease of fine motor hand dexterity and grip strength.  In 
September 1999, a VA examiner stated that the veteran was 
unable to perform his duties as a hairdresser because of the 
weakness and pain that he experienced with repetitive 
movement of his right arm.  She noted this was the veteran's 
occupation and that he was unable to perform it.  She also 
stated that she saw no evidence of it "ever improving."  

In a May 2002 VA examination report, the examiner stated that 
motor impairment was noted with limited range of motion of 
the right shoulder to 100 degrees of abduction and 90 degrees 
of forward flexion.  He opined that there were no additional 
limitations with repetition of movement during the physical 
examination that were related to pain, weakness, fatigue, 
incoordination, or lack of endurance.  Sensory examination 
revealed numbness distal to the distal interphalangeal joint 
of the index finger, otherwise it was intact.  Deep tendon 
reflexes were 2+ at the triceps jerk, biceps jerk, and 
brachial radialis jerk.  The examiner stated the veteran had 
mild atrophy of the right arm.  He noted that the right 
biceps measured 32 centimeters with the left having measured 
33 centimeters.  Both forearms were approximately the same at 
29 centimeters on the right and 28.5 centimeters on the left.  
The examiner noted that the measurements of range of motion, 
coordination, and grip strength may not be a true 
representation of the veteran's full abilities, as there was  
evidence of "less-than maximum effort" during the 
examination.  For example, he noted there was a lack of 
urgency during coordination test and a lack of a bell-shaped 
curve with grip strength.  The examiner stated that the 
veteran reported significant right upper extremity weakness 
but noted that the muscle tone in the right upper extremity 
was nearly identical to the left upper extremity.  

A November 2002 private electromyography report shows that 
the veteran's median nerve was slow in the right hand, which 
as consistent with the diagnosis of carpal tunnel syndrome.  
The physician noted that the veteran did not lose his pulse 
when abducting his right arm, which was the position the 
veteran claimed would bring on his arm weakness and fatigue.  

In a September 2004 VA examination report, the examiner 
stated that the medial border of the right scapula protruded 
from the back 2 centimeters.  Sensation to monofilament 
testing was intact in that region and in the upper extremity 
except for a loss of sharp/dull discrimination in the pads of 
the third and fourth fingers of the right hand.  Fine motor 
control of the hand was intact and the thumb opposed each 
finger with strength equal to or better than the left side.  
Both hands "easily assumed" the position of function and 
grip strength was equal.  Adson's test was positive 
bilaterally.  Forward flexion of the right shoulder was to 
110 degrees, abduction was to 140 degrees, external rotation 
was to 30 degrees and internal rotation was to 50 degrees.  
The examiner stated that the veteran's symptoms were caused 
by muscular or bony compression of the neurovascular bundle 
of the upper extremity.  He noted that the veteran's symptoms 
were bilateral and "not related to" the paresis.  He also 
diagnosed thoracic outlet syndrome, which he stated was not 
service connected but rather a consequence of the veteran's 
chosen profession.  

The Board finds that the above symptoms are indicative of no 
more than severe incomplete paralysis of the right long 
thoracic nerve .  The veteran alleges that he cannot raise 
his right arm above his shoulder level; however, the 
preponderance of the medical evidence does not support that 
assertion.  When reporting range of motion of the right upper 
extremity, the examiners have consistently reported that 
active flexion and abduction are above 90 degrees.  When 
examined by various medical professionals, they have noted 
that the veteran's sensation is relatively intact and that 
the lack of sensation is minimal.  In August 1998, the 
examiner stated that the veteran had "minimal" functional 
impairment as a result of the service-connected disability.  
He noted that a December 1997 electromyography was normal.  

There is no question that the veteran has loss of grip 
strength and has some loss of motion of the right arm, but 
such loss does not approximate complete paralysis of the long 
thoracic nerve.  It is questionable whether the loss of grip 
strength is associated with the service-connected disability, 
as the veteran's disability relates to the long thoracic 
nerve, which does not affect grip strength.  Rather, it 
affects the veteran's ability to raise the arm.  In May 2002, 
the examiner stated there was mild atrophy of the right arm 
and reported that the weakness shown in the right upper 
extremity was similar to that shown in the left upper 
extremity.  In September 2004, the examiner stated the 
veteran's grip strength was essentially the same in the right 
hand as it was in the left hand.  While the Board recognizes 
the veteran's report of pain, numbness, and limitation of 
function of the right shoulder, he exhibits no more than 
severe incomplete paralysis of the nerve and does not suffer 
from complete paralysis of the nerve.  Again, active range of 
motion of the right arm has consistently been above the 
shoulder level.  The preponderance of the evidence is against 
a finding that the veteran has complete paralysis of the long 
thoracic nerve, even by analogy.  Medical professionals have 
noted that the veteran's strength in the right upper 
extremity is similar to that shown in the left upper 
extremity and that the service-connected disability causes 
minimal functional impairment.  No medical professional who 
has examined the veteran's right arm has stated that the 
veteran has paralysis of the long thoracic nerve.  Such 
clinical findings are against a conclusion that the veteran 
has complete paralysis of the long thoracic nerve.  

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2004), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  (Emphasis added.)

Although section 3.321(b)(1) identifies "marked interference 
with employment" as a potentially "exceptional or unusual" 
circumstance which may warrant an extraschedular rating, the 
mere assertion or evidence that a disability interferes with 
employment would not in all cases require consideration of 
section 3.321(b)(1).  The rating schedule is itself based 
upon the average impairment of earning capacity due to 
diseases, and application of the schedule clearly recognizes 
that the rated disabilities interfere with employment.  
38 U.S.C. § 1155.  Accordingly, the fact that a disability 
interferes with employment generally would not, of itself, 
constitute an "exceptional or unusual" circumstance 
rendering application of the rating schedule impractical.  
Rather, the provisions of section 3.321(b)(1) would be 
implicated only where there is evidence that the disability 
picture presented by a veteran would, in the average case, 
produce impairment of earning capacity beyond that reflected 
in VA's rating schedule or would affect earning capacity in 
ways not addressed in the schedule.  

In addressing the veteran's service-connected incomplete 
paralysis of the right long thoracic nerve with wing scapula, 
the Board notes that the veteran has not been hospitalized in 
relation to this disability.  The veteran has stated that he 
had to stop working as a hairdresser due to the service-
connected incomplete paralysis of the right long thoracic 
nerve with wing scapula.  In a September 1999 VA outpatient 
treatment report, the examiner stated that the veteran was 
unable to perform his duties as a hairdresser because of the 
weakness and pain the veteran experienced with repetitive 
movement of his right arm.  However, the evidence shows that 
the veteran has also been diagnosed with both right carpal 
tunnel syndrome and thoracic outlet syndrome, neither of 
which are service connected.  In November 2002, an 
electromyography showed that the veteran had right carpal 
tunnel syndrome.  In a June 2003 VA outpatient treatment 
report, the examiner stated that it was the diagnosis of 
thoracic outlet syndrome that caused the veteran to be unable 
to work.  This examiner said that she could not prove that 
the thoracic outlet syndrome was related to the inservice 
accident.  In September 2004, however, a VA examiner stated 
that the diagnosis of thoracic outlet syndrome was not 
related to the veteran's service or his service-connected 
disability.  Service connection has been denied for thoracic 
outlet syndrome.  In making the determination in September 
1999 that the veteran was unable to work due to the right 
arm, the examiner did not address the thoracic outlet 
syndrome or the carpal tunnel syndrome, both of which would 
affect the veteran's use of his right arm.  Again, neither of 
these disabilities are service connected.  The Board finds 
that, under the facts of this case, the medical circumstances 
associated with the service-connected component of the right 
arm disability are not so unusual as to render impractical 
the application of the pertinent provisions of the schedular 
criteria.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on the question of 
whether an extraschedular evaluation is warranted.  
VAOPGCPREC 6-96 (1996).  For the reasons stated above, the 
Board agrees with the RO in not referring the issue of an 
extraschedular evaluation to the Under Secretary or the 
Director, Compensation and Pension Service.

B.  Individual unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disability of incomplete paralysis of the right long thoracic 
nerve with wing scapula.  

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2004).  Total ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2004).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a) (2004), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2004); see 38 C.F.R. § 
4.19 (2004) (stating that age may not be a factor in 
evaluating service-connected disability or unemployability).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

Service connection is in effect for incomplete paralysis of 
the right long thoracic nerve with wing scapula, which is 
20 percent disabling, and tinnitus, which is 10 percent 
disabling.  This combines to a 30 percent evaluation.  Thus, 
the veteran does not meet the requirements set forth in 38 
C.F.R. § 4.16(a) and he has no legal merit to the claim based 
upon the schedular requirements.  

Under 38 C.F.R. § 4.16(b), where a veteran does not meet the 
schedular criteria under 4.16(a), a case may be referred to 
the Director of Compensation and Pension, for extraschedular 
consideration when the veteran is unemployable by reason of 
service-connected disabilities.  Referral in this instance, 
however, is not warranted because the evidence does not, as 
discussed previously, indicate that the service-connected 
component of the disabilities have rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


ORDER

An increased evaluation for incomplete paralysis of the right 
long thoracic nerve with wing scapula is denied.

A total rating for compensation based upon individual 
unemployability due to service-connected disability is 
denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


